STATON, Judge,
concurring.
I concur with the majority opinion, but I do not agree that Spence waived the issue of “whether the verdict was supported by sufficient evidence on the element of in*283tent.” This waiver is referred to by the majority opinion at footnote 3.
The admission of Danae’s testimony and that of her sister, Ruby, was sufficient to establish the element of intent. Furthermore, the intent could be inferred from the use of a deadly weapon. I would not require the citation of legal authority for such an evidentiary argument before considering the merits of the argument. As Judge Sullivan stated in Colonial Life and Accident Insurance Co. v. Newman (1972), 152 Ind.App. 554, 284 N.E.2d 137 at 141 (footnote 3), “Specification[s] such as here involved are particularly unsusceptible to binding or persuasive support in case law or textual treatment. Even the most naive law student is aware of the ease with which case authorities are properly distinguished upon their facts.” (citing McClure v. Austin (1972), 152 Ind.App. 398, 283 N.E.2d 783, quoting from Cheek v. Hamlin (1972), 150 Ind.App. 681, 277 N.E.2d 620.)